Citation Nr: 0016656	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  96-14 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a left hip 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1976 to March 
1987.  

These matters came to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey.  In a December 
1993 decision, the RO denied the claim of entitlement to 
service connection for a left hip disability.  A notice of 
disagreement was submitted in February 1994.  In a March 1994 
decision, the RO denied the claim of service connection for a 
nervous disorder characterized as bipolar disorder and PTSD.  
The RO continued the denial of the claim for PTSD in an April 
1994 decision.  In May 1994, VA received a notice of 
disagreement with the April 1994 determination.  A statement 
of the case with regard to both matters was issued in June 
1994.  In September 1994, the veteran submitted a letter to 
his congressman, which the RO accepted as a substantive 
appeal.  In February 1998, the veteran appeared and testified 
before a hearing officer at the RO.  


FINDINGS OF FACT

1.  The veteran does not have PTSD.

2.  There is competent evidence of record demonstrating 
current diagnoses of bursitis and degenerative joint disease 
of the left hip, and the bursitis has been related to the 
service-connected right hip disability. 


CONCLUSIONS OF LAW

1.  PTSD was not incurred during service.  38 U.S.C.A. §§ 
1110, 5107 (West 1991); 38 C.F.R. § 3.304 (1999).

2.  The claim of entitlement to service connection for a left 
hip disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  That is, the claims 
presented are plausible.  The Board is satisfied that all 
relevant facts have been properly developed and that the VA 
has fulfilled its duty to assist the veteran as mandated by 
38 U.S.C.A. § 5107 (West 1991) and 38 C.F.R. § 3.103(a). 

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1999).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1999). 

Service Connection for PTSD

Department regulations require three elements to establish 
service connection for PTSD: medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
with the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV), 
and supported by findings on the examination report); 
credible supporting evidence that the claimed inservice 
stressor occurred; and a link, established by medical 
evidence, between the current symptoms and the inservice 
stressor.  38 C.F.R. § 3.304(f) (1999).  If a claimed 
inservice stressor is related to combat, service department 
evidence showing combat service or a combat citation are 
conclusive evidence of a stressor, in the absence of evidence 
to the contrary.  38 C.F.R. § 3.304(f) (1999).

Here, the veteran's account of his stressors is contained in 
written statements in support of his claim as well as his 
personal hearing testimony of 1998.  He has reported that his 
stressors are related to events that occurred in the 
Philippines in the 1980s which he found disturbing because he 
was privy to sensitive information regarding these incidents.  
The veteran also reported that he witnessed people being 
killed.  A review of the service records does show that the 
veteran was an intelligence specialist and that he was in the 
Philippines during the period his reported stressors 
occurred.

An attempt was made to verify the veteran's stressors, but it 
was not successful.  In a May 1997 letter, the United States 
Armed Services Center for Research of Unit Records (USASCRUR) 
reported that the records for FISC WESTPAC Detachment Subic 
Bay, PT Republic of the Philippines could not be located.  
Although USASCRUR was not able to locate these records, the 
Board finds that the evidence of record is sufficient with 
regard to verification of his stressors.  The veteran's role 
as an intelligence specialist is "credible supporting 
evidence" of exposure to the information which he found 
disturbing.  Even though this particular requirement for a 
claim of PTSD has been met, there is a question as to whether 
the veteran in fact has PTSD, or in the legal context, 
whether it is at least as likely as not that he has PTSD.  
See 38 U.S.C.A. § 5107(b). 

A review of the medical evidence shows that the entrance and 
separation examination reports are negative with regard to 
psychiatric disorders.  The post-service medical records and 
VA examination reports reflect the diagnosis of PTSD, as well 
as other psychiatric disorders.  The most detailed of these 
treatment reports is one from July 1997 when the examiner 
reported that aspects of PTSD complicated the veteran's 
bipolar disorder.  The examiner commented that the events the 
veteran witnessed while in the Philippines were traumatic for 
him, and that, by his report, he experienced trauma because 
he was privy to information concerning an assassination which 
he later saw on television.  The veteran also described 
events concerning witnessing an execution, and preparing to 
defend against civilian attacks.  

Although there are medical reports of record which reflect a 
diagnosis of PTSD, as a whole, the medical evidence does not 
weigh in the veteran's favor.  For instance, the same person 
conducted VA examinations in September 1993 and in July 1998, 
but reached a different conclusion for each examination 
regarding the diagnosis of PTSD.  

In September 1993, the examiner diagnosed bipolar disorder 
with psychotic features, manifested by depression, mood 
swings, manic episodes , irritability, and self-destructive 
thoughts.  The examiner also diagnosed PTSD manifested by 
impaired sleep patterns, interrupted sleep, night sweats, 
recurrent nightmares and intrusive memories with lapses of 
concentration.  At the time of that examination, it was 
mentioned that the veteran suffered from a right hip injury, 
and that he suffered a severe trauma related to his duties as 
an intelligence specialist.  It was also reported that the 
claims folder was not available for the examiner's review.  

In 1998, the same examiner concluded that the veteran did not 
meet the specific criteria for a diagnosis of PTSD.  It was 
also indicated that the claims folder had been reviewed.  The 
examiner reported diagnoses of active, paranoid type 
schizophrenia, and major depressive disorder with psychosis 
secondary to schizophrenia.  The examiner pointed out that 
the veteran is considered totally disabled as to social and 
vocational activity, that there was gross impairment of 
thought processes, and he had persistent paranoid delusions.  

Clearly, reports such as those made in July 1997 show that 
the veteran has been diagnosed with PTSD which has been 
linked to the stressors he describes.  However, it was not 
indicated in any of these reports that the veteran's entire 
psychiatric history and treatment records had been reviewed 
as was the case in 1998.  In 1998, the VA examiner had an 
opportunity to review his previous report of 1993, the 
treatment records, and the July 1997 report.  Despite the 
mention of PTSD throughout the record, including his own, the 
examiner ultimately found that the veteran did not meet the 
specific criteria for a diagnosis of PTSD.  This report is 
the most persuasive since the conclusion was based on a 
comprehensive review of the record, including the examiner's 
initial impressions in 1993.  Therefore, the Board finds that 
it is most likely that the veteran does not have PTSD.  
Accordingly, the appeal is denied.

Service Connection for a Left Hip Disability

The Board finds that this claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  That is, the claim presented 
is plausible.  Therefore, VA has a duty to assist a claimant 
in the development of facts pertinent to his or her claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1999).  From a careful review of the evidence in this case, 
the Board has determined that there is additional development 
that must be completed by the RO in order to fulfill this 
statutory duty prior to appellate review of the veteran's 
claims, which will be addressed in the REMAND portion of this 
decision. 

In this case, the service medical records document the injury 
to the right hip which caused a fracture of the femoral neck.  
The service medical records do not indicate that the veteran 
sustained an injury to the left hip or developed any other 
sort of disorder involving the left hip.  Regarding the right 
hip, the records show that the veteran underwent several 
surgeries, including a hip replacement.  An October 1987 
rating action shows that service connection was established 
for a right hip disability.  The veteran's ongoing problems 
with the right hip are documented throughout the post-service 
medical records.

The records also show that in May 1994, an examiner reported 
that there was left hip discomfort secondary to the right hip 
prosthesis.  In May 1996, it was noted that the veteran's 
left hip pain was worsening.  The examiner reported that the 
left hip pain was secondary to overuse/poor biomechanics 
secondary to the right hip osteomyelitis and Girdlestone, and 
was associated with mild chronic bursitis.  X-rays of the 
left hip taken in August and July 1997 were unremarkable.  On 
VA examination of July 1998, the examiner diagnosed 
degenerative joint disease of the left hip.  However, it is 
noted that the veteran did not appear for the x-rays the 
examiner ordered.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1999).  

It is clear that a left hip disability has been diagnosed, 
and that on several occasions the left hip complaints were 
medically linked to the service-connected right hip 
disability.  Therefore, the claim of service connection for a 
left hip disability is well grounded, particularly when 
viewing this as a claim of service connection on a secondary 
basis.  


ORDER

Entitlement to service connection for PTSD has not been 
established, and the appeal is denied.  

The claim of entitlement to service connection for a left hip 
disability is well grounded.  To this extent only, the appeal 
is granted.


REMAND

Service Connection for a Left Hip Disability

Since the Board has found this claim to be well grounded, VA 
has a duty to assist, which includes conducting a thorough 
and contemporaneous medical examination.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991). 

As noted above, the veteran's right hip disability has been 
linked to the development of problems with the left hip.  
However, the diagnosis is not clear at this point.  As noted, 
there was a finding of bursitis when he was examined in May 
1996 and the VA examiner indicated that there was 
degenerative joint disease of the left hip, but the veteran 
failed to report for the x-ray.  

As noted, under the provisions of 38 C.F.R. § 3.310, service 
connection may be granted for a disability which is 
proximately due to or the result of service-connected disease 
or injury.  Judicial interpretation of the matter of 
secondary service connection, embodied in 38 C.F.R. § 3.310, 
requires consideration of whether or not a service- connected 
disability either causes or aggravates another condition.  
Allen v. Brown, 7 Vet. App. 439 (1995).  These considerations 
require development of the medical record, inasmuch as the 
Board is prohibited from substituting its own unsubstantiated 
medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 
175 (1991).  In this case, it is essential for the examiner 
to have access to the medical evidence of record in order to 
make a specific determination in this regard.  Therefore, an 
examination is in order.

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claims, the case is REMANDED to the RO 
for the following development:

1.  The RO should obtain current records 
of VA and non-VA treatment the veteran 
has received for his left hip disability.  
The necessary release should be obtained 
in order to secure private medical 
records.  After all the pertinent records 
have been obtained, they should be 
associated with the claims folder. 

2.  The RO should then schedule the 
veteran for an examination to determine 
the nature and etiology of his left hip 
disability.  The examiner is requested to 
review the record and to state whether it 
is at least as likely as not that any of 
the disorders affecting the left hip are 
the result of, or were increased by, the 
service-connected right hip disability.  
If it is not medically feasible to make 
such a determination, the examiner should 
clearly state that on the written report.  
All special studies and tests, which, in 
the opinion of the examiner, are 
reasonably necessary to complete the 
examination and prepare the medical 
opinions, should be accomplished.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for use in studying the case.  The 
examiner is requested to indicate the 
clinical basis for his or her opinion. 

3.  The RO should adjudicate the claim 
of service connection for a left hip 
disability, and specifically consider 
whether this disability increased in 
severity as a result of his service-
connected right hip disability pursuant 
to Allen v. Brown, 7 Vet. App. 439 
(1995).  If the determination remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case that 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  The veteran 
and his representative should be 
afforded the applicable time to respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

